388 F.2d 310
Nathan EPSTEIN, under a Power of Trust for the benefit ofAllen Lee Epstein, Plaintiff-Appellee,v.SOLITRON DEVICES, INC., Defendant-Appellant, and WilliamKearns et al., Defendants.
No. 263, Docket 31119.
United States Court of Appeals Second Circuit.
Argued Jan. 11, 1968.Decided Jan. 11, 1968.

Jerome J. Londin, New York City (Carro, Spanbock & Londin, Holtzmann, Wise & Shepard, New York City, on the brief), for defendant-appellant.
Stanley L. Kaufman, New York City (Kaufman, Taylor, Kimmel & Miller, Shephard S. Miller, New York City, on the brief), for plaintiff-appellee.
Before LUMBARD, Chief Judge, and SMITH and HAYS, Circuit Judges.
PER CURIAM:


1
We affirm in open court the order of the Southern District denying a motion by Order to Show Cause by Solitron Devices, Inc., for an order directing plaintiff in a stockholder derivative action alleging violation of the Securities Exchange Act of 1934 to post security for expenses pursuant to Section 627 of the New York Business Corporation Law, McKinneys's Consol.Laws, c. 4, for the reasons stated in Judge Bonsal's opinion.  Weitzen v. Kearns, 262 F. Supp. 931 (S.D.N.Y.1966).